Title: To James Madison from James Williams, 1 February 1802
From: Williams, James
To: Madison, James


Dear Sir
Orange Feby. 1st. 1802
The bearer Mr. Morton pannil A County Man of Ours being On his way to prince Town for the purpose of Acquiring A Good english Education & to Study Natural And Moral Philosophy And having No Acquaintance in that part of the world is extremely Anxious, to Get A Letter of introduction to professor Smith; in thinking of the Source from which he Might derive the Surest Advantage from an introduction I have taken the Liberty of recommending him to your attention, As A young man who has been peculearly Unfortunate in his literary Acquirements; his Pursuits while Under the Care of his father has been entirely Agricultural; I have been Acquainted with him About Seven years; I Can without hesitation Say that I have Never Known Any young Man in my life Who has Conducted himself with more discreetness than he has done Nor do I know One whose moral rectitude has been more Conspicuous; Mr. pannil will shew you a Certificate from Mr. Boggs with whom he Studied last year that will Account for the Progress he has Made; If you Can Consistantly Give him the wishd for introduction, It will confer And everlasting Obligation On him And many of his Friends And will be Esteemed As A particular favor done to your Most Obt. &. Very Hble Sert
James Williams
 

   RC (DLC).


   There is no record that Morton Pannill (b. 1780) attended the College of New Jersey at Princeton. His father and JM served together on the Orange County Committee of Safety in 1775 (WMQWilliam and Mary Quarterly., 1st ser., 6 [1897–98]: 115; W. W. Scott, A History of Orange County, Virginia [Richmond, 1907], p. 65).


   Samuel Stanhope Smith, in addition to serving as president of the college, also taught moral and political philosophy (Harrison, Princetonians, 1769–1775, pp. 48–49).


   Possibly the James Williams who had been a superintendent during the presidential election in Orange County in 1800 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:399 n. 2).

